DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 55-71 are pending.
Claims 55-71 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 63, 64, 66, 68-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Segato (WO 2009/093124).  Segato discloses a bicycle saddle comprising a support shell (fig. 2: layers below insulation layer 14 and cover 4 are considered a support shell) including at least one receiving feature (fig. 3: the shape of shell portion 2 is considered a “receiving feature”); a heater (fig. 2: 6); and a moldable panel (fig. 2: 5) being thermoformable when heated by the heater to accommodate a subject’s anatomy to reduce high pressures when the subject sits on the bicycle saddle, wherein the thermoformed moldable panel maintains its shape when the subject sits on the bicycle saddle (the thermoformed/molded portion maintains its shape when the heat is removed and a user is seated). 
As concerns claim 64, Segato discloses wherein the heater is externally powered and embedded in the bicycle saddle (page 8, lines 10-11). 
As concerns claim 66, Segato discloses coupling a bicycle saddle to a power source (fig. 2: 10; page 8, lines 10-22), heating the bicycle saddle using a heater assembly (fig. 2: 6) thermally coupled to a moldable portion of the bicycle saddle (fig. 2: 5); and molding the heated bicycle saddle to the rider while the rider is supported by the bicycle saddle (as discussed in Abstract), wherein the molded portion of the bicycle saddle maintains its shape when the subject sits on the bicycle saddle (the thermoformed/molded portion maintains its shape when the heat is removed and a user is seated).
As concerns claim 68, Segato discloses determining whether to remold the bicycle saddle based on the rider’s feedback (page 7, lines 1-3, the heating process may be used repeatedly until the desired mold is obtained).
As concerns claim 69, Segato discloses wherein after molding the bicycle saddle, sensing a pressure applied to the rider to the bicycle saddle (the user senses the pressure applied by themselves to the bicycle saddle).
As concerns claim 70, Segato discloses wherein molding the heated bicycle saddle includes molding heated inserts of the bicycle saddle (fig. 2: 6) to the rider performing different activities while being supported by the bicycle saddle (page 7, lines 1-3, the heating process may be used repeatedly and allows the rider to sit in different positions or move while setting the position of the saddle). 
	As concerns claim 71, Segato discloses obtaining one or more sensor readings associated with the rider on the bicycle saddle (page 9, lines 12-20: the logic unit 20 detects the desired temperature of layer 5); and modifying the fitting of bicycle saddle process based on the obtained one or more readings (the logic unit may continue or deactivate the process based on the obtained temperature reading). 

Allowable Subject Matter
Claims 55-62 are allowed.  
Claims 65 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Segato teaches a customizable bicycle saddle comprising padding, a support including a support shell, a customizable panel and internal thermal element configured to heat the customizable panel customizable to the rider’s anatomy and molded to maintain its shape during use.  Ybarrola (US 2008/0018147) teaches a saddle shell having an opening with a molded panel placed into the opening.  However, the prior art fails to provide a teaching, suggestion or motivation to provide the customizable/moldable panel covering or suspended over an opening and subsequently heating the panel to the desired shape.  This is considered to involve additional design considerations outside of what is known in the art or would have been obvious to a person having ordinary skill in the art (including, but not limited to, the material of the panel, temperature regulating, and the design, strength, and/or pliability of the heater.  Further, the prior art references fail to teach the claimed customizable saddle wherein the heater is removed after the panel is molded with the user on the saddle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636